 
 
I 
111th CONGRESS
1st Session
H. R. 793 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mr. Posey (for himself, Mr. Griffith, Mr. Pitts, Mr. Massa, Mr. Akin, Mrs. Bachmann, Mr. Barrett of South Carolina, Mr. Bartlett, Mr. Bishop of Utah, Mrs. Blackburn, Mr. Bonner, Mr. Boozman, Mr. Broun of Georgia, Mr. Burgess, Mr. Burton of Indiana, Mr. Cassidy, Mr. Culberson, Mr. Fortenberry, Ms. Foxx, Mr. Franks of Arizona, Mr. Gingrey of Georgia, Mr. Herger, Mr. Hunter, Mr. Jordan of Ohio, Mr. Lamborn, Mr. Lee of New York, Mr. Daniel E. Lungren of California, Mr. McClintock, Mr. Rooney, Mrs. Schmidt, Mr. Souder, and Mr. Tiahrt) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the child tax credit and to allow for adjustments for inflation with respect to the child tax credit. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Preservation Act of 2009.  
2.Modifications of child tax credit 
(a)Repeal of sunsetTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall not apply to— 
(1)the amendments made by section 201 of such Act, and 
(2)any amendments made to section 24 of the Internal Revenue Code of 1986 which are enacted after the date of the enactment of such Act.  
(b)Adjustments for inflationSection 24 of the Internal Revenue Code of 1986 (relating to the child tax credit) is amended by adding at the end the following new subsection: 
 
(g)Adjustments for inflation 
(1)In generalIn the case of a taxable year beginning after December 31, 2008, the dollar amounts in subsection (a) and (b)(2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof.  
(2)Rounding ruleIf a dollar amount in subsection (a) or (b)(2), as increased under paragraph (1), is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
